DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species comprising crushing the amorphous silica particles, mass, or product to form glass particles in the reply filed on 09-12-2022 is acknowledged.
Applicant’s reply indicates that claims 2 and 3 are withdrawn.  However claim 2 corresponds to the elected species.  In a phone call with Bernard Pike on 09-15-22, it was indicated that the response intended to withdraw claims 3 and 4 directed to the non-elected species.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09-12-2022 (and phone call of 09-15-22).

Claim Interpretation
Claims 8-14, 19-21, 24-28, 30-31, 33-35, and 38-39 recite concentration ranges in wt. %.  In view of the specification, each of these ranges will be interpreted as a weight percentage of the batch recited in claim 1.

Claim Objections
Claim 15 is objected to because of the following informalities:  Line 1 recites “at least one of at least one of a metal”.  It appears that one instance of “at least one of” should be deleted.  Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities:  Each claim recites “the at least one of the metal oxide, a metal silicate, and a metal”.  In order to provide consistent antecedent references for the entire group, it is recommended to change these phrases to recite --the at least one of the metal oxide, the metal silicate, and the metal--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 30, 31, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 each recite “the flux”.  However claim 6 recites “at least one flux”.  It is unclear if claims 13 and 14 are limiting the scope to a particular flux or to a single flux.  Examiner recommends changing claims 13 and 14 to recite --the at least one flux--.
Claims 30 and 31 recite “the slag”.  Claim 29 recites “at least one of slag, mineral slag, and metal slag”.  It is unclear if claims 30 and 31 are referring to all of the slag species of claim 29 combined, or if claims 30 and 31 are referring to slag that is not mineral or metal slag.
Claim 38 recites the limitation "the concentration range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the concentration range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13-17, 19-23, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrillet ‘311 (US 2012/0022311 A1).
Regarding claim 1, Marrillet ‘311 teaches:
preparing a batch comprising concrete (¶ [0078], [0092])
melting the batch in a furnace to melt effluent (¶ [0033], [0036], [0058], [0078])
cooling the melt effluent to form amorphous silica particles, mass, or product (¶ [0033], [0035], [0037], [0058]).
Regarding claim 7, Marrillet ‘311 further teaches the batch comprises at least one flux (¶ [0070], [0086], [0105], [0276]).
Regarding claim 13, Marrillet ‘311 further teaches the at least one flux is in a concentration range from 1 wt% to 30 wt% (¶ [0105], [0107], [0276]).
Regarding claim 14, Marrillet ‘311 further teaches the at least one flux is in a concentration range from 5 wt% to 20 wt% (¶ [0105]).
Regarding claim 15, Marrillet ‘311 further teaches the batch comprises at least one of a metal oxide, a metal silicate, and a metal (¶ [0035]).
Regarding claim 16, Marrillet ‘311 further teaches the at least one of the metal oxide, the metal silicate, and the metal comprises iron oxide (¶ [0035]).
Regarding claim 17, Marrillet ‘311 further teaches the at least one of the metal oxide, the metal silicate, and the metal consists essentially of iron oxide (¶ [0035]).
Regarding claims 19-21, Marrillet ‘311 further teaches the iron oxide is in a concentration range of from 1 wt% to 40 wt%, 10 wt% to 40 wt%, and 20 wt% to 40 wt% (¶ [0100]-[0103], [0108], [0119]-[0126]; Examples).
Regarding claim 22, Marrillet ‘311 further teaches the batch comprises a calcium containing material (¶ [0035]).
Regarding claim 23, Marrillet ‘311 further teaches the batch comprises at least one of limestone and calcium oxide (¶ [0035], [0092], [0132]).
Regarding claim 36, Marrillet ‘311 further teaches the batch comprises at least one of colorants, decolorants, fining agents, oxidizers, and reducers (¶ [0035] - wherein each constituent has color and may be considered a colorant).
Regarding claim 37, Marrillet ‘311 further teaches the batch comprises a combustible material (¶ [0158]-[0159], [0219]).
Regarding claims 38 and 39, Marrillet ‘311 further teaches the combustible material is in a concentration range of from 0.5 wt% to 10 wt% and from 1 wt% to 6 wt% (¶ [0159]).

Allowable Subject Matter
Claims 2, 5-6, 8-12, 18, 24-29, and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Marrillet ‘311.  Marrillet ‘311 does not fairly teach or suggest the limitations of the indicated claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,998,486 suggests melting concrete and forming a vitreous product, but it describes that all silica should be converted to silicon.
JP H 10-1326 A suggests melting concrete, but its aim is to form a crystallized product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741